The rejection of claims 67, 68, 72-76, 78-81, and 83-87 under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Reference 18 of applicants IDS of 7/6/18) in view of Jan et al. (WO 2015/011250) is maintained as explained in the previous Office Action.  
Applicants argue that the art available to the skilled artisan at the time of the present invention directed the skilled artisan towards a different path with respect to the application of polysaccharide-degrading enzyme(s) during production of lactic acid from organic waste, and did not provide any motivation or suggestion towards the present invention, namely, the genetic modification of a lactic acid (LA)-utilizing bacterium to produce polysaccharide-degrading enzyme(s).  Applicants argue that the art available to the skilled artisan at the time of the present invention includes numerous publication describing lactic acid-producing microorganisms which secrete a polysaccharide-degrading enzyme which publications would direct a skilled artisan towards a different path than that claimed in the instant application.  However, this is not persuasive as merely because there is art that might motivate a different solution to the same problem 
Applicants argue that combining Sakai et al with Jan et al. by the examiner is based on hindsight reasoning because express motivation to combine the references is lacking.  However, this is not persuasive as express motivation is not required for obviousness.  What is required is simply that the rejection provide a rationale to combine which has clearly been provided by the instant rejection.  As was previously stated the disclosure of Sakai et al. alone would have suggested to a skilled artisan to replace exogenous addition of the glucoamylase with heterologous expression and secretion of the enzyme within the LA utilizing bacteria and the disclosure of Jan et al. is clearly pertinent to achieving heterologous expression and secretion of the enzyme within the LA utilizing bacteria.  Thus combination of Jan et Al. with Sakai et al. is based on what Sakai et al. suggests to the ordinary artisan and not on what is taught by the instant application.
The rejections of 69 and 77 over Sakai et al. (Reference 18 of applicants IDS of 7/6/18) in view of Jan et al. (WO 2015/011250) and further in view of Morimoto et al. and claim 82 over Sakai et al. (Reference 18 of applicants IDS of 7/6/18) in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652